Citation Nr: 1243604	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  00-25 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right flank pain, claimed to have resulted from medical treatment received at the VA Medical Center (VAMC) in Albuquerque, New Mexico, in August 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 10, 1972, to March 30, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2001, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Phoenix RO.  A transcript of this hearing was prepared and associated with the claims file.

In a February 2002 decision, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a retained flexible tip of a guide wire in the perinephric fatty tissue.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2003 Memorandum Decision, the Court vacated the Board's February 2001 decision, and remanded this case to the Board for readjudication.  This claim was again before the Board in September 2005, at which time the Board remanded it for additional development.

In May 2010, the Board remanded this claim in order to schedule the Veteran for a Board hearing.  This hearing was held before a Veterans Law Judge in June 2010.  A transcript of this hearing was prepared and associated with the claims file.

In October 2010, the Board requested an opinion concerning the issue on appeal from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2012).  This opinion was obtained in February 2011 and has been associated with the claims file.

This claim was again remanded by the Board in May 2011 for additional development, and the case has been returned for further appellate review.

In July 2012, the Veteran was notified that the Veterans Law Judge who conducted the June 2010 hearing was no longer with the Board.  He was offered an opportunity to testify at another hearing.  38 C.F.R. §§ 20.707, 20.717 (2012).  In July 2012, VA received a response from the Veteran stating that he did not wish to appear at another hearing.  Therefore, the Board will proceed with adjudicating the Veteran's claim.

When this issue was previously before the Board, most recently in May 2011, it was characterized as "[e]ntitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a retained flexible tip of guide wire in the perinephric fatty tissue."  Because a preponderance of the competent and probative medical evidence reflects, as discussed below, that the Veteran's right flank pain most likely occurred as a result of scar tissue from the August 1998 surgery, the Board has recharacterized the issue to reflect this broader theory of entitlement to compensation.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran suffered additional disability as a result of medical treatment received at the Albuquerque VAMC in August 1998.

2.  The Veteran did not incur right flank pain due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in August 1998, or as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for right flank pain as a result of VA medical treatment in August 1998 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the Veteran is responsible for providing. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini, supra.

The United States Court of Appeals for Veterans Claims has held that VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess, supra.  With respect to the claim for compensation under 38 U.S.C.A. § 1151 in this case, element (3) would be a connection between VA hospitalization, medical, or surgical treatment, and an additional disability or death.  In such a claim, the appellant should also be advised that the additional disability or death must be the result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment, or not a reasonably expected result or complication of VA treatment.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in November 2005 and February 2006 in which the RO advised the appellant of the evidence needed to substantiate the 38 U.S.C.A. § 1151 claim.  These letters also advised the appellant of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  A March 2006 letter provided notice of how to establish a disability rating and an effective date.  These notice letters were issued following the initial rating decision denying the Veteran's claim for compensation under 38 U.S.C.A. § 1151 in September 2000.  The Veteran's claim was subsequently readjudicated following the issuance of these notice letters, most recently in a May 2012 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  Specifically, the Board finds that all relevant obtainable evidence identified by the Veteran relative to the issue decided herein has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and Social Security Administration (SSA) records.

VA also arranged for the Veteran to undergo a VA examination in May 2006, obtained a VA medical opinion in March 2001, and obtained a VHA opinion in February 2011.  The Board finds that these opinions are adequate for the purpose of determining the claim decided herein. These reports reflect that the examiners reviewed the claims folder.  During the May 2006 examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  All of the physicians who reviewed the Veteran's claims file provided the requested opinions with regard to the 38 U.S.C.A. § 1151 claim and sufficiently explained the reasons behind their opinions.  For these reasons, the Board concludes that the VA examination report, opinion, and VHA letter in this case provide an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  38 U.S.C.A. § 1151

The Veteran has claimed entitlement to compensation under 38 U.S.C.A. § 1151, alleging that VA surgeons broke off the tip of guide wire in the perinephric fat of the retroperitoneal tissue during surgery in August 1998.  He contends that this retained guide wire tip produces right flank pain and makes him feel as if he must limit his activities.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Thus, in order to establish entitlement to compensation under 38 U.S.C.A. § 1151, there must be (1) evidence of additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, and (2) a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

In August 1998, the Veteran underwent a cystoscopy with insertion of a right ureteral occlusion balloon catheter with attempted percutaneous nephrostomy access, as part of VA treatment for right kidney stones.  A tip of a guide wire broke off and was thought to be in the subcutaneous tissue or perinephric tissue, and access to the stones could not be obtained.  X-rays from the day after the surgery showed a metallic suture or small wire in the right upper quadrant that was not seen in April 1998 X-rays.  In April 1999, the Veteran underwent a successful procedure at the Albuquerque VAMC to remove the kidney stones.  X-rays taken several days before the surgery showed two surgical clips or sutures in the right upper quadrant.

At the February 2001 RO hearing, the Veteran testified that he had discovered that the guide wire was in his body while reviewing his medical records about a week after the 1998 surgery.  He further stated that he gets pains in his right side that goes down his groin and right leg.  The Veteran rated the pain as a six out of ten and said that if he laid the wrong way it felt as if someone were sticking him with a needle.  He testified that he did not have such pain before the 1998 surgery.  

The record contains a March 2001 opinion from a VA examiner who had reviewed the Veteran's claims file but had not examined the Veteran.  This examiner noted that the Veteran had been referred to the VA hospital for attempted treatment of right renal calculus material.  The examiner described the surgical procedure itself, as well as the Veteran's subsequent complaints.  The examiner felt that the April 1999 X-ray was probably showing the tip of the guide wire which broke off in the perinephric fatty tissue in August 1998.  The examiner opined that there is no reason the guide wire tip should give the Veteran any problems, and that "[t]he symptoms which he has related to the right flank discomfort with activity [are] almost certainly secondary to the scarring from the surgical procedures per se and [have] nothing to do with the small fragment of stainless steel which is present in his retroperitoneal space."  The examiner further noted that "[r]outinely, stainless steel wire is used for suture material in many operative procedures and metal hemastatic clips are used routinely in most surgical procedures and are left indwelling in the body with no ill effects."  

A September 2003 opinion from a private neuroradiologist is also of record.  This doctor reviewed the Veteran's claims file, making specific note of having reviewed the Veteran's medical records, imagining studies, other physicians' opinions, and medical literature.  He cited extensive medical evidence from August 1998 through September 2003, including evidence reflecting the Veteran's complaints of pain and the opinions of medical professionals with respect to the cause of the Veteran's pain.  He opined that the Veteran had significant pain and disability from the retained surgical stainless steel wire.  He noted that a comparison of the 1998 and 1999 X-rays showed that the wire had broken, indicating that it was under stress.  The private neuroradiologist questioned the March 2001 VA opinion because the VA physician had erroneously determined that there was one single wire in the Veteran's right upper quadrant, while his own review of an April 1999 X-ray film found that there were at least four pieces of metallic wire densities, all of which have very pointed ends.  He felt that the wire was the source of the pain because the pain was in the same location as the wire, and the wire had fractured and had formed sharp points.  He also felt that the force against resistance from the 1998 surgery was against the standard of care normally exercised by physicians. 

With respect to the question of fault, the private physician linked the breaking of the wire in the Veteran's right flank to the act of trying to force the wire into the Veteran in spite of considerable resistance from the existing kidney stones.  Given that the rate of failure or fracture of guide wires is very small using standard techniques and judgment, the physician found it very likely that poor technique and/or poor judgment led to the fracturing of the guide wire.  The physician noted that he, himself, has not had a guide wire fail during an angio procedure.  He considered the exertion of considerable force against resistance in this procedure to fall well below the standard of care normally exercised by physicians performing such procedures.  He stated that it demonstrates an inadequate knowledge on the part of the provider to understand the limitations of the equipment and materials being used.  The physician also noted that it is not normal or the expected outcome for a practitioner to use excessive force at a level sufficient to break his equipment or materials and then fail, neglect, or refuse to inform the patient and take appropriate corrective action.  He also opined that it is not normal or expected outcome for this type of surgery for the patient to have retained surgical steel and to have prolonged recurrent pain.  

The Veteran had a VA examination in May 2006, at which he stated that he had experienced chronic right flank pain since the 1998 surgery.  The examiner noted that, at May 2001 VA treatment, the Veteran had complained of having right side pain for the prior five months.  The Veteran described the pain as a constant, dull ache at approximately the posterior axillary line of the right flank, corresponding to the L3 vertebra.  It was usually a dull ache but was intermittently sharp and related to position and movement.  He said he could not sleep on his right side because of the pain, and the pain was different from that which he had felt with the kidney stones.  On clinical evaluation, abdominal examination was negative, with no right side abdominal tenderness unless there was compression of the right flank in conjunction with abdominal palpation.  The point of maximal tenderness to deep pressure was the right flank, approximately at the posterior axillary line at L3.  There was less pain to deep pressure, decreasing as the spine was approached, and the Veteran was tender to within 1 to 2 centimeters of the spine.  It was noted that he exhibited some guarding.  

The examiner opined that nothing had been done wrong with the 1998 surgery, and that the retained guide wire would not normally be expected to produce symptoms such as chronic pain.  Furthermore, the guide wire was within the perinephric fat, which also would not be expected to produce symptoms such as chronic pain.  The examiner noted that the temporal relationship of the pain to the accident was not clearly substantiated in the record, and felt that the guide wire had never been seen in the studies.  An ultrasound of the kidneys and abdominal X-rays did not demonstrate the catheter tip, and the examiner did not believe there were kidney abnormalities which would be related to the presence of the presumed remaining catheter tip.  

The February 2011 VHA examiner's letter considers it to have been "poor communication" if the Veteran was not informed of the guide wire remaining in the perinephrotic fat.  However, he stated, a 2 centimeter guide wire tip in the retroperitoneal space will not cause chronic pain.  He noted that the tip was small and very thin, walled off, and not mobile.  He noted that it is not in the kidney and was reported to be made of soft silicone material.  The physician, who is a urologist, opined that there was no carelessness, negligence, lack of proper skill, or error in judgment.  He noted that the private physician is a neuroradiologist who is not a urologist or even an Interventional Radiologist who performs percutaneous renal procedures.  He opined that the Veteran's pain may be due to his vertebral bodies or scar tissue from his kidney stones or procedures, but it was not due to the wire.  

With respect to the causation element, the Board concludes that, based on a review of the claims file, including the above medical opinions, the Veteran's right flank pain is at least as likely as not the result of his August 1998 surgery at the Albuquerque VAMC.  However, the Board finds that this pain is due to the scar tissue that is associated with the attempted cystoscopy, and not a result of the flexible guide wire tip.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the Board finds the opinion offered in the February 2011 VHA letter to be more probative than the one offered in the September 2003 report.  The Board notes that both examiners are physicians who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board notes, however, that the VHA examiner, as a urologist, is much more qualified than the private doctor, who is a neuroradiologist, to opine as to matters concerning the procedures that were performed in this case.  The fact that the VHA examiner has performed many percutaneous renal procedures, while the private doctor has not performed any, gives the opinion of the VHA examiner much more probative weight than that of the private physician in commenting on a matter concerning procedures involving the kidneys.  Furthermore, the private physician's conclusions concerning standard of care and causation in a percutaneous renal procedure are not sufficiently justified by citation to his own experience with angio procedures.  Nor is his argument that the wire was the source of the Veteran's pain because it was located in the same area as the pain persuasive, as it does not account for the existence of the scar tissue in the same location.  

Furthermore, the private physician provides no rationale for his assertion that the wire was the source of the pain because it had fractured and formed sharp points.  The lack of a response to the March 2001 VA physician's observation that sutures are often made from the same materials that composed the guide wire, and that sutures are often left in the body with no ill effects, is significant when considering that the private physician has demonstrated no particular expertise in urology or nephrology.  Thus, while the expertise of the February 2011 examiner lends probative value to his evaluation of the effects of a guide wire tip that was left in the Veteran's body, the same probative value cannot be given to the private physician's opinion when he does not provide a medical rationale that satisfies the above concerns.

Having determined that there is a causal relationship between the surgical scars and the right flank pain, the Board will next determine whether there is evidence of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable.

A preponderance of the evidence of record is against finding fault on the part of VA.  Specifically, as noted above, the February 2011 VHA examiner expressly stated that, while the failure to inform the Veteran of the guide wire remaining in the perinephrotic fat was "poor communication," there was no carelessness, negligence, lack of proper skill, or error in judgment.  The suggestions of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part all pertain to the allegations surrounding the guide wire tip.  No one, not even the private physician, has suggested that the presence of painful scarring or scar tissue is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  Nor is the presence of scarring or scar tissue following a surgical procedure considered to be an event not reasonably foreseeable.  Furthermore, the Board notes that the August 1998 procedure report expressly notes that "a signed consent was obtained after discussing the risks and benefits of the procedure with the patient."  The possibility of scarring or scar tissue was certainly one of the potential risks of which the Veteran was informed.

The Board has considered the Veteran's own contention that there is a link between the August 1998 surgery and his right flank pain.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this case, the Veteran is competent to report having had right flank pain ever since the surgery.  However, as a layperson the Veteran is not competent to offer testimony on complex medical questions, such as determining whether the Veteran's right flank pain is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA, or an event not reasonably foreseeable.  Thus, the Veteran's own lay opinion does not constitute probative nexus evidence in this case. 

In short, to the extent that there is disagreement over whether the Veteran suffered any additional disability as a result of surgery, the Board finds that the most probative evidence of record demonstrates the Veteran suffered right flank pain as a result of the surgical scarring or scar tissue itself, but not as a residual of a retained flexible tip of guide wire in the perinephric fatty tissue.  This conclusion is supported in particular by the February 2011 VHA report, which was written by a urologist who possesses the necessary specialized expertise to opine on such highly specialized matters.  The Board finds less probative value in the evidence in support of the Veteran's claim that was provided by a private neuroradiologist, who has not demonstrated an expertise in urology or nephrology or otherwise provided a basis on which to justify assigning probative value to his opinion. 

For the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to compensation for right flank pain, claimed to have resulted from medical treatment received at the Albuquerque VAMC in August 1998, under 38 U.S.C.A. § 1151.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for right flank pain, claimed to have resulted from medical treatment received at the Albuquerque VAMC in August 1998, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


